DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19, 24, 30 and 34 are objected to because of the following informalities:
(claim 19, line 2) “the torque fluctuation” should be changed to “a torque fluctuation”.
(claim 19, line 4) “the torque” should be changed to “a torque”.
(claim 19, lines 4-5) “the liquid content of the fluid” should be changed to “a liquid content of fluid in the fluid processing device”.
(claim 24, line 2) “the transient level of electrical current” should be changed to “a transient level of electrical current”.
(claim 30, line 3) “the torque” should be changed to “a torque”.
(claim 30, lines 6-7) “the liquid content of fluid in the fluid processing device” should be changed to “a liquid content of fluid in the fluid processing device”.
(claim 34, line 3) “the speed of the fluid processing device” should be changed to “a speed of the fluid processing device”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fluid processing device for compressing” in claims 19 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21, 23, 32 and 35, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US 2016/0333677) alone.
As concerns claim 19, Westberg shows an apparatus for controlling a fluid processing device (10) for compressing a multi-phase flow, wherein the apparatus is configured such that when a torque fluctuation is above a predetermined threshold, the apparatus switches to controlling the fluid processing device so as to maintain a torque driving the fluid processing device at a substantially constant level as a liquid content of fluid in the fluid processing device varies with time (Fig. 1; paragraph 0048, 0056, 0062-0066 & 0070).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the system of Westberg would have been capable of controlling the fluid processing device so as to maintain a torque driving the fluid processing device at a substantially constant level as a liquid content of fluid in the fluid processing device varies with time based on the fact that the hydrodynamic coupling between the motor and the compressor can be operated in three modes: constant speed mode, constant power mode and combined mode, such that in the constant speed mode, the power transmitted by the coupling is adjusted, in the constant power mode, the speed is free to vary based on the required pump torque, and the combined mode is an optimized mode where the constant speed mode and the constant power mode combine their functionality to meet all possible operating points.  Therefore, Westberg meets the claim language.
As concerns claim 20, Westberg shows wherein the fluid processing device is a compressor (10).
As concerns claims 21, 22, 32 and 33, Westberg shows wherein using test data (torque, speed, power, guide vane position), the control system can make adjustments if the compressor is venturing into overloading (excessive torque) or unstable over-speeding (surge/low torque) modes (paragraph 0065).  Westberg discloses the claimed invention except for wherein the predetermined threshold of torque fluctuation is greater than or equal to 3%, or wherein the predetermined threshold of torque fluctuation is greater than or equal to 10%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the predetermined threshold of torque fluctuation limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Refer to MPEP § 2144.05.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the predetermined threshold of torque fluctuation to be greater than or equal to 3% for the expected benefit of reducing or preventing compressor shaft torque variations due to liquid surging.  Thus, one of ordinary skill in the art would have recognized that selecting the predetermined threshold of torque fluctuation to be greater than or equal to 3% would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Westberg to obtain the invention as specified in the claim.
As concerns claim 23, Westberg shows wherein the fluctuation of torque is a change in the torque per unit time (paragraph 0065 & 0070).
As concerns claim 24, Westberg shows wherein the liquid content is determined based at least partly on a transient level of electrical current drawn by a motor (20) of the fluid processing device (paragraph 0048 & 0070).
As concerns claim 25, Westberg shows wherein the liquid content is determined from a flow measuring device and/or based at least partly on a machine parameter (paragraph 0048 & 0070).
As concerns claim 30, Westberg shows a method of controlling a fluid processing device (10) for compressing a multi-phase flow, the method comprising: monitoring a torque of the fluid processing device; and when the torque fluctuates by more than a predetermined threshold, switching the fluid processing device to a constant torque mode in which the torque driving the fluid processing device is maintained at a substantially constant level as a liquid content of fluid in the fluid processing device varies with time (Fig. 1; paragraph 0048, 0056, 0062-0066 & 0070).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the system of Westberg would have been capable of controlling the fluid processing device so as to maintain a torque driving the fluid processing device at a substantially constant level as a liquid content of fluid in the fluid processing device varies with time based on the fact that the hydrodynamic coupling between the motor and the compressor can be operated in three modes: constant speed mode, constant power mode and combined mode, such that in the constant speed mode, the power transmitted by the coupling is adjusted, in the constant power mode, the speed is free to vary based on the required pump torque, and the combined mode is an optimized mode where the constant speed mode and the constant power mode combine their functionality to meet all possible operating points.  Therefore, Westberg meets the claim language.
As concerns claim 31, Westberg shows wherein the fluid processing device is a compressor (10).
As concerns claim 34, Westberg shows wherein the step of switching the fluid processing device comprises switching the fluid processing device out of a constant speed mode in which a speed of the fluid processing device is maintained at a constant level at a predetermined threshold (paragraph 0063).
As concerns claim 35, Westberg shows wherein the torque fluctuation is a change in the total amount of torque per unit time (paragraph 0065 & 0070).

Claims 19-25 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Uptigrove (US 2012/0224980) and further in view of Chambhare (WO 2016/180763).
As concerns claims 19-25 and 30-35, see written opinion of the international searching authority for full explanation of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679